Citation Nr: 1625467	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial, compensable rating for hallux valgus of the left foot. 

2.  Entitlement to an increased rating in excess of 30 percent for residuals of a gunshot wound of the right foot and ankle.

3. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 20 percent for residuals of thoracolumbar strain.

5.  Entitlement to an initial rating in excess of 10 percent for residuals of right knee chondromalacia. 

6.  Entitlement to an initial rating in excess of 10 percent for residuals of left knee chondromalacia. 

7. Entitlement to service connection for right hip disability, to include as secondary to service-connected orthopedic disabilities.

8. Entitlement to service connection for left hip disability, to include as secondary to service-connected orthopedic disabilities.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to March 2006. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO awarded service connection for PTSD and assigned a 10 percent rating; awarded service connection for residuals of thoracolumbar strain and assigned a 20 percent rating; and awarded service connection for residuals of right and left knee chondromalacia and assigned a separate 10 percent rating for each.  Each award was made effective April 1, 2006 (the day after the Veteran's discharge from service).  Also in that rating decision, the RO continued a 30 percent rating for residuals of a gunshot wound of the right foot and ankle, as well as denied service connection for right and left hip disorders.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012 and the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.  Thereafter, in a January 2014 rating decision, the RO assigned a higher, 20 percent rating for service-connected residuals of thoracolumbar strain, effective August 10, 2013.

In March 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

During the hearing, the Veteran clarified that, although the RO addressed the matter of his entitlement to a total disability rating based on individual unemployability (TDIU) in the December 2012 SOC and a January 2014 SSOC, it was never his intention to pursue such a claim (for which appeal has not actually been perfected, and has not been certified for appeal). 

Additionally, the Board notes that the claims file reflects that the Veteran was previously represented by a private attorney Kenneth LaVan (as reflected in a March 2010 Form 21-22a, Appointment of Individual as Claimant's Representative).  However, in August 2015, the private attorney filed a motion to withdraw from representing the Veteran in all matters currently pending with VA, noting that the Veteran no longer desired private attorney representation.  During the March 2016 hearing, the Veteran acknowledged that he was no longer represented by a private attorney and that he is now proceeding without representation.  See March 2016 Hearing Transcript, Pg. 2.  Given that, and because the Veteran has not since appointed another representative, the Board recognizes the Veteran as now proceeding pro se in this appeal.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals that the documents are either duplicative of those contained in the VMBS file or irrelevant to the appeal.

The Board's disposition of the claim for a compensable rating for hallux valgus of the left foot is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In March 2016, during the Board hearing and prior to the issuance of an appellate decision, the Veteran stated that he desired to withdraw from appeal his claim for an initial, compensable rating for hallux valgus of the left foot.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for an initial, compensable rating for hallux valgus of the left foot are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

Here, during the March 2016 Board hearing, the Veteran withdrew from appeal the claim for a compensable rating for hallux valgus of the left foot.  See March 2016 Hearing Transcript, Pg. 8.  Hence, with respect to such claim, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.

ORDER

The appeal as to the claim for an initial, compensable rating for hallux valgus of the left foot is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

First, addressing the claims for higher ratings, with respect to the Veteran's residuals of gunshot wounds of the right foot and ankle, the Board notes that he was last afforded VA examinations in July 2013 for evaluation of his service-connected right foot and ankle disabilities.  However, during the March 2016 Board hearing, the Veteran suggested that his disabilities had worsened in that he was unable to climb ladders, jog for more than 100 yards following his last foot surgery, or participate in daily athletics with his two children, to include playing soccer or simply running around with them.  See March 2016 Hearing Transcript, Pg. 4-5.  

Likewise, with respect to the Veteran's PTSD, the Board notes that he was last afforded a VA examination in July 2013 for evaluation of that disability.  However, during the March 2016 Board hearing, the Veteran suggested that his disability had worsened in that he has difficulty sleeping, frequent nightmares, and also continues to isolate himself from his family and others at times.  The Veteran explained that his physical disabilities have made his PTSD worse in that his overall problems with the state of his mental health are related to the symptoms associated with his service-connected disabilities, such as his inability to be physically active with his young children as a result of his foot and ankle disabilities.  See March 2016 Hearing Transcript, Pg. 9-12.

Also, with respect to the thoracolumbar strain and right and left knee disabilities, the Board notes that the Veteran was last afforded a VA examination in July 2013 for evaluation of his service-connected back disability.  However, during the March 2016 Board hearing, the Veteran stated that for over one year, he has used crutches to ambulate following his foot surgery and as a result of his lower back and bilateral knee disability.  He also described symptoms of increased pain and limited motion.  See March 2016 Hearing Transcript, Pg. 6-7. 

As worsening symptomatology has been described since the last VA examinations, the Veteran should be afforded new VA examinations to obtain information as to the current severity of his service-connected left foot and ankle disability, PTSD, back disability, and right and left knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Accordingly, the AOJ should arrange for the Veteran to undergo VA examinations for evaluation of his left foot and ankle disability, PTSD, back disability, and right and left knee disabilities, each by an appropriate medical professional.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s)-particularly, the increased rating claim.  See 38 C.F.R. § 3.655(a) (b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any  scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility. 

As for the claims for service connection of right hip and left hip disabilities, 
as noted above, the Veteran has indicated that he must use crutches for relief of his lower back, foot, and bilateral knee disabilities.  During the March 2016 Board hearing, he also testified that problems with his right and left hip are secondary to his service-connected foot, back, and knee disabilities.  He explained that he has bilateral hip pain and also popping of his right hip, and that he did not have any problems with his hips before developing these disabilities.  See March 2016 Hearing Transcript, Pg. 6-7, 14-16.  Notably, the AOJ has considered entitlement to direct service connection for right and left hip disorders but did not address the Veteran's contentions that his service-connected foot, back, and knee disabilities aggravated his claimed right and left hip disorders.  See December 2012 SOC; January 2014 SSOC.  Accordingly, and given the other development being accomplished (as noted below), the Board finds that a remand of this matter is warranted, as well.

Prior to arranging for the Veteran to undergo VA examinations, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been treated at the Miami VA Medical Center (VAMC) since 2006; however, no actual treatment records from that facility (as opposed to examination reports, to include Disability Benefit Questionnaires, a notice of a failure to report to a September 2013 examination), are associated with the claims file (in VBMS and Virtual VA).  Also, although a December 2012 SOC indicates that the Veteran underwent VA examination in January 2008 for his service-connected bilateral knee disability, a copy of that examination report is not of record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, the AOJ should undertake appropriate action to associate with the VBMS and/or Virtual VA files all outstanding records of treatment from the Miami VAMC (and any associated facility(ies), as well as the January 2008 knee examination report.  As appropriate, the AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish authorization to obtain, any private (non-VA) treatment records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veteran's Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action warranted (to include arranging for an examination in connection with the right and left hip service connection claims, if appropriate)  prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to associate with the VBMS and/or Virtual VA file(s) all outstanding records of treatment of the Veteran since 2006 from the Miami VAMC (and any associated facility(ies)), as well as the January 2008 knee examination report.  As appropriate, follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish current, appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by an appropriate mental health professional for evaluation of his PTSD.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 
The examiner should identify and completely describe the extent, frequency, and/or severity (as appropriate) of all current psychiatric symptomatology, to include an assessment of the impact of such on the Veteran's occupational and social functioning.  

Further, based on consideration of the examination/testing  results, and review of the record, the examiner should clearly indicate whether the evidence reflects any change(s) in the severity of the Veteran's PTSD since the April 2006 effective date of the award of service connection; and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date.

All examination findings/testing results, along with a complete, clearly stated rationale for the conclusions reached, must be provided.   

5.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for VA examination, by an appropriate medical professional, for evaluation of his service-connected foot and ankle disability.

The contents of the entire, electronic claims file in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate each disability should be reported in detail. 

The examiner should identify, and indicate the extent, frequency and/or severity, as appropriate, of all manifestations of the service-connected foot and ankle disability reporting sufficient clinical findings needed for evaluation of foot and ankle disability under all applicable diagnostic codes.

Further, based on consideration of the examination/testing results, and review of the record, the examiner should clearly indicate whether the record reflects any change(s) in severity of the foot and ankle disability since March 2009 (one year prior to the claim for an increased rating); and, if so, the approximate date of any such change(s), and an assessment of the severity of the disability on each date. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for VA examination, by an appropriate medical professional, for evaluation of the Veteran's service-connected back disability.

The contents of the entire claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the disability should be reported in detail. 

Specifically, the examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally, the examiner should indicate whether the Veteran has any neurological manifestation(s) of his thoracolumbar spine disability, to include radiculopathy affecting the right and/or left lower extremity(ies).  For each such neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

Further, based on consideration of the examination/testing results, and review of the record, the examiner should clearly indicate whether the record reflects any change(s) in severity of the thoracolumbar spine disability since the April 2006 effective date of the award of service connection; and, if so, the approximate date of any such change(s), and an assessment of the severity of the disability on each date. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

7.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of both knees by an appropriate medical professional for evaluation of his service-connected right and left knee disabilities.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner  prior to the completion of his or her report) and all clinical findings needed to evaluate each disability should be reported in detail. 

The examiner should conduct range of motion testing of the right and left knee (expressed in degrees).  For each knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with either knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Also for each knee, the examiner should indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

Additionally, for each knee, the examiner should indicate whether there is dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint; or whether there are symptoms associated with removal of the semilunar cartilage.

The examiner should identify any scars associated with the Veteran's service-connected right and left knee disabilities.  For each knee, in addition to measurement(s), the examiner should describe all scarring characteristics to include whether the scar(s) is/are painful on examination and/or whether the scar(s) result(s) in functional impairment of the part affected. 

Further, based on consideration of the examination/testing results, and review of the record, for each knee, the examiner should indicate whether the record reflects any change(s) in severity of the disability since the April 2006 effective date of the award of service connection; and, if so, the approximate date of any such change(s), and an assessment of the severity of the disability on each date. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

8.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility. 

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for an examination in connection with the right and left hip service connection claims, if appropriate), readjudicate the remaining claims on appeal.

lf the Veteran fails, without good cause, to report to the examination scheduled in connection with the increased rating claim for back, bilateral knee, and right foot and ankle disability, in adjudicating that claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

11.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for 




	(CONTINUED ON NEXT PAGE)



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JAQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


